___________

                                      No. 95-2673
                                      ___________

Leo Noltimier,                             *
                                           *
              Appellant,                   *
                                           *
     v.                                    *   Appeal from the United States
                                           *   District Court for the
State of Minnesota; Hennepin               *   District of Minnesota.
County District Court, Probate             *
Division and Judge Cara Lee                *   [UNPUBLISHED]
Neville,                                   *
                                           *
              Appellees.                   *


                                      ___________

                     Submitted:       March 5, 1996

                             Filed:   March 8, 1996
                                      ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Leo Noltimier appeals from the district court's1 order dismissing his
civil rights action.       Having carefully reviewed the record and the parties'
briefs, we conclude that no error of law or fact appears, and we affirm the
judgment of the district court for the reasons set forth in its opinion.
See 8th Cir. R. 47B.




     1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-